Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 (fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
The disclosure is objected to because of the following informalities:
a.	Page 1, line 5 and page 3, line 6 refers to “claim 1”, which no longer exists in this application.  
Appropriate correction is required.
Claim Objections
Claims 31-37 are objected to because of the following informalities:
a.	Claims 31 and 32 each require “said arrester columns (6, 7, 8, 9)” which has antecedence in “three arrester columns (6, 7, 8)” of claim 27.  Is element 9 part of the “three arrester columns” or is it not part of the “three arrester columns”? and
b.	Claims 33, 34, and 35 each require “first three of said arrester columns (6, 7, 8)”.  What is “first” referring to when there are just “three arrester columns (6, 7, 8)” of claim 27?
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-24 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagiwa (JP H11-299020).
6); and a surge arrester (20a,20b,204a,204b) for reducing (¶[0021], l. 3) a protection level (¶[0006], ll. 10-11) of said gas-insulated switchgear to provide said gas-insulated switchgear with insulation spacings having a size being at most equal to (see fig. 5) a switchgear insulated with a second electrical insulation fluid (¶[0016], l. 16, SF6) having a higher electrical dielectric strength than the first electrical insulation fluid.  
With respect to Claims 23, 24 and 38, Yamagiwa further teaches the second electrical insulation fluid has at least a proportion of sulfur hexafluoride (¶[0016], l. 16, SF6) (claim 23), the first electrical insulation fluid is an air-based (¶[0019], l. 9) insulation gas (claim 24) and a fluid-tight housing (see fig. 1, housing is the housing of entire unit) in which said gas-insulated switchgear and said surge arrester are both disposed (both 10a,10b & 20a,20b,204a,204b are in the housing) (claim 38).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamagiwa (JP H11-299020).

Claim 26 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamagiwa (JP H11-299020) and Siemens (8VN1 blue GIS up to 145 kV, date 7/2016).
Yamagiwa discloses the claimed invention except for said gas-insulated switchgear has a vacuum switching device.  Siemens teaches said gas-insulated switchgear has a vacuum switching device (see right below title).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Yamagiwa with the vacuum switching device of Siemens for the purpose of providing components of the gas-insulated switchgear necessary for the specific application of the gas-insulated switchgear.
Claims 27-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamagiwa (JP H11-299020) and Siemens (3ES4-K dated 2008). 

With respect to Claim 28, Siemens discloses the claimed invention except for the insulation fluid for said surge arrester is an air-based insulation gas. Yamagiwa teaches the insulation fluid for said surge arrester is an air-based insulation gas (¶[0019], l. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surge arrester of Siemens with the surge arrester of Yamagiwa for the purpose of providing ecologically friendly insulating gas. 
With respect to Claim 29, Yamagiwa discloses the claimed invention including and the air-based insulation gas for said surge arrester has substantially 80% nitrogen (¶[0019, l. 8, 4/5), and said insulation spacings of said gas-insulated switchgear are configured for (see fig. 5 for gas 75) the air-based insulation gas.   Yamagiwa and Siemens fail to disclose the air-based insulation gas for said gas-insulated switchgear 
With respect to Claim 30, Yamagiwa and Siemens disclose the claimed invention except for said metal oxide resistance elements have a diameter of at least 90 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the metal oxide resistance elements to have any diameter including at least 90 mm in order to safely dissipate the electrical energy to protect the switch gear equipment, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claim 31, Yamagiwa disclose the claimed invention except for said diameter of said metal oxide resistance elements is measured transverse to a longitudinal axis through one of said arrester columns.  Siemens teaches said diameter of said metal oxide resistance elements is measured transverse (p. 7, upper-left figure, horizontally) to a longitudinal axis (p. 7, upper-left figure, vertically) through one of said arrester columns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Yamagiwa with the three-phase surge arrester of Siemens for the purpose of providing protection for three-phase gas switchgear equipment.
Claims 32-35 and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamagiwa (JP H11-299020), Siemens (3ES4-K dated 2008) and JP S55-87115.
Yamagiwa and Siemens disclose the claimed invention except for said arrester columns are connected in a Neptune circuit.  JP S55-87115 teaches said arrester columns are connected in a Neptune circuit (see fig. 3) (claim 32), a first three (fig. 3, Z1) of said arrester columns run in a first longitudinal section (fig. 3, above 11) of said surge arrester and a fourth arrester column (fig. 3, Z2) runs in a second longitudinal section (fig. 3, below 11) of said surge arrester in said Neptune circuit; and a contact device (11) electrically conductively connects said three arrester columns to one another and to said fourth arrester column (claim 33), said fourth arrester column runs as a continuation (See fig. 3) of one of said first three arrester columns in said second longitudinal section (claim 34), said fourth arrester column disposed in said second longitudinal section runs centrally (see fig. 3) and axially parallel (see fig. 3) to said first three arrester columns on a midpoint axis (fig. 3, axis of Z2) (claim 35) and said contact device is disposed between (see fig. 3) said first and second longitudinal sections (claim 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Yamagiwa and Siemens with the neptune three-phase surge arrester of JP S55-87115 for the purpose of economizing on the number of arresters needed for a 3-phase surge arrester. 
Claim 36 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamagiwa (JP H11-299020), Siemens (3ES4-K dated 2008), JP S55-87115 and ABB th revised edition, May 2011, 88 pages).
Yamagiwa, Siemens and JP S55-87115 disclose the claimed invention except for said first and second longitudinal sections have substantially equal lengths.  ABB teaches said first and second longitudinal sections have substantially equal lengths (p.40, fig. 26, A1, A2, A3 and A4 are similar arresters so they have the same length because they are similar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Yamagiwa, Siemens and JP S55-87115 with the neptune three-phase surge arrester of ABB for the purpose of reducing the number of different types of arresters need by using the same arrester configuration for all four arresters.  
Claims 39-42 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yamagiwa (JP H11-299020) and Siemens (Gas-insulated switchgear type series 8DN8 dated 2012).
Yamagiwa discloses the claimed invention except for at least one input field (claim 39), at least one output field (claim 40), a plurality of busbars (claim 41) and a coupling field (claim 42).  Siemens teaches said gas-insulated switchgear has at least one input field (top of p. 16 “Double busbar”, the figure shows 14 vertical lines representing 14 input fields, the figure on top of p. 16 is same as fig. 3 of the instant application, elements 41-54), and said surge arrester is connected upstream of said at least one input field (claim 39), said gas-insulated switchgear has at least one output field (top of p. 16 “Double busbar”, the figure shows 14 vertical lines representing 14 output fields, the figure on top of p. 16 is same as fig. 3 of the instant application, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.DE 102015214944 discloses stacked surge arresters. JP S58-55761, WO 2014/048691, 2014/173461 and 2015/044265 discloses a three-phase surge arrester.  CH 634948 (fig. 3) discloses an arrester using common portion.  JP 2002-034140 discloses an arrester to decrease a transient maximum voltage applied to the switchgear.  JP 20000-164040 discloses an gas insulated switchgear (GIS) using different gasses in different portions of the GIS.  US 2005/0207084 discloses a switchgear having a metal oxide arrester to protect switchgear components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/21/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835